Citation Nr: 1739937	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 13-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a lumbar spine disorder.

2. Entitlement to a rating in excess of 10 percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 and August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral. See also 38 C.F.R. §§ 19.31, 19.37.

In March 2013, the RO issued a Statement of the Case continuing the denial of the Veteran's claims of increased ratings for his service-connected lumbar spine and left knee disorders. In August 2017, the Veteran underwent a VA examination to evaluate the severity of those disorders. See August 2017 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire; August 2017 Knee and Lower Leg Conditions Disability Benefits Questionnaire. Additional VA and private treatment records, including imaging studies of the left knee and back, have also been associated with the claims file since the issuance of the SOC. However, the record reveals that the RO has not issued a Supplemental Statement of the Case (SSOC) readjudicating the issues in light of the new and pertinent evidence. 

Accordingly, on remand, the RO must readjudicate the claims for entitlement to a rating in excess of 10 percent for a lumbar spine disorder and a rating in excess of 10 percent for a left knee disorder with consideration of the pertinent evidence added since the issuance of the March 2013 SOC, including the August 2017 VA examination and updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence received since the most recent adjudication, including, but not limited to, the August 2017 VA examination and updated treatment records.

2. After completing any additional development deemed necessary, readjudicate the claims, with specific consideration of the August 2017 VA examination, updated treatment records, and any other pertinent evidence added since the most recent adjudication. The Board specifically draws attention to the August 2017 VA examination's finding of limitation of flexion of the thoracolumbar spine.

If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

